DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2022 and 10/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
The Amendment filed October 12, 2022 has been entered. Claims 1, 2, 4-5, 11(w), and 15(w) have been amended, and new claims 16 and 17 are added. Since applicant elected Group I drawn to a measurement device, without traverse, in the reply filed on 06/14/2022, and the new claim 17 is drawn to the unelected group II, claims 1-10 and 16 are examined herein and claims 11-15 and 17 are withdrawn.

Status of the Rejection
Applicant’s amendments to the Claims have overcome each objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 13, 2022. 
All 35 U.S.C. § 103 rejections for claims 1-10 from the previous office action are maintained and modified only in response to the amendments to the claims.
New 35 U.S.C. § 103 rejection for the new claim 16 is necessitated by the amendments as outlined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Endres et al. (DE 102006016326A1), and in view of Mazlan et al. (Interdigitated electrodes as impedance and capacitance biosensors: a review, AIP Conference Proceedings 1885, 020276 (2017)), Metzger et al. (US Pat. Pub. 2013/0217063A1), and Deisseroth et al. (US Pat. Pub. 2017/0219465A1). Tan et al. (Electrochemically induced chemically reversible proton-coupled electron transfer reaction of Riboflavin (Vitamin B2), JACS, 2012, 134, 5954-5964) is used as an evidence for claims 1 and 16.
 

Regarding claims 1, 3-4 and 16, Endres teaches a measurement device (a device 400, 450 shown in Figs.4a and Fig.4b for rapid measurement of a microbiological state of sample materials [para. 0113]), comprising:
a voltage applying part (Cyclic voltammetry [para. 0114]). The limitations “for applying a voltage between at least two electrodes of a biosensor” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Endres teaches cyclic voltammetry [para. 0114] that is configured to apply a voltage between at least two electrodes (electrodes  420 and 422) of a biosensor (device 400 and 450 shown in Figs. 4a and 4b) [paras. 0113-0114]. The biosensor comprising:
a solid electrolyte (a gel strip 300 shown in Fig.3a [para. 0088]). The limitations “for trapping at least one type of biological particles having an electron transfer function selected from the group consisting of microorganisms existing on an object to be tested and particles derived from the microorganisms by being brought into contact with the object to be tested” are functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. Furthermore, the limitations “biological particles having an electron transfer function selected from the group consisting of microorganisms existing on an object to be tested and particles derived from the microorganisms” further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115. Since the claims further limit the microorganism or biological particles (material worked upon) but fails to limit the biosensor device (by a structure being claimed), the limitations of the claim have no patentable weight. In the instant case, Endres teaches a solid electrolyte (a gel strip 300 shown in Fig.3a [para. 0088]) to trap biological particles for transferring biological material from a sample or the surface of the sample to a carrier [paras. 0059 and 0067] and thus is configured for performing the functional limitations; and 
the at least two electrodes (electrode 420 and 422 in Figs.4a and 4b [para. 0113]; the carrier is placed in a sample chamber with two electrodes [para. 0060]; the gel strip touches the at least two electrodes [para. 0067]) are configured such that the solid electrolyte and the at least two electrodes are in contact with each other (positioning the gel strip in the sample chamber with two electrodes in such a way that the gel strip touches the at least two electrodes [para. 0067]).
a detection part (electrochemical measurement [para. 0064]; cyclic voltammetry [para.0114]). The limitations “for measuring a current value flowing between the at least two electrodes by the electron transfer function of the biological particles bridging the gap between the at least two electrodes when the voltage is applied” are functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Endres teaches cyclic voltammetry [para.0114] which is configured to measure a current value flowing between the at least two electrodes which are in contact with the biological material trapped in the gel strip bridging the gap between the at least two electrodes [para. 0067] when the voltage is applied. Furthermore, the limitations “by the electron transfer function of the biological particles” further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the biological particles (material worked upon) but fails to limit the biosensor device (by a structure being claimed), the limitations of the claim have limited patentable weight, and  
a computing part (calculate the original bacterial load [para. 0120]; calculating an amount or concentration of biological material (claim 15); a computing part is implied). 

Endres does not teach the following limitations: (a) wherein a gap distance between the at least two electrodes is less than or equal to a size of the biological particles, part of instant claim 1; (b) wherein the shortest distance between the at least two electrodes is 50 nm to 10 [Symbol font/0x6D]m, of instant claim 4; (c) the computing part for providing information resulting from the microorganisms by comparing the current value with a reference value stored in advance in which a current value and at least one type of factor selected from the group consisting of the presence or absence of the biological particles, a proliferative state of the microorganisms, and the presence or absence of expression of pathogenicity of the microorganisms are defined, part of instant claim 1; (d) wherein the solid electrolyte contains an electron transfer substance, part of instant claim 1; (e) wherein the solid electrolyte is hydrogel, of instant claim 3; and (f) wherein the electron transfer substance is riboflavin, of instant claim 16.  
Mazlan teaches interdigitated electrodes as impedance and capacitance biosensors (title). Note that the current application also uses interdigitated electrodes (IDE) as shown in Fig.2. Mazlan further teaches the effects of the IDE geometry including electrode spacing on the impedance and capacitance biosensors. The increase of the gaps between IDE fingers lead to the rising of its impedance. The distance between finger electrodes play important role for impedance or capacitance measurement. By reducing the electrode spacing, it will increase the effective electrode area, thereby increasing the sensitivity of the device to the existence of cells due to the concentrated perforation depth (see the first paragraph in section of Optimization of the IDE). Mazlan further teaches in Fig. 1b wherein the distance between the electrodes is less than or equal to the size of the cell under analysis. 
Endres and Mazlan are considered analogous art to the claimed invention because they are in the same field of biosensor by measuring the electrical properties of the sample in contact with electrodes under applied voltage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gap distance between the at least two electrodes is less than or equal to a size of the biological particles, as taught by Mazlan. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
According to the teachings by Mazlan, as the impedance and sensitivity of the device are variables that can be modified, among others, by adjusting the gap distance between the at least two electrodes, the precise gap distance between the at least two electrodes (i.e., the limitation recited in claim 4) would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed distance between the electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the distance between the electrodes in Endres to obtain the desired balance between the electrochemical response affected by the distance between the electrodes as taught by Mazlan and short circuit. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Modified Endres still does not teach the following limitations: (c) the computing part for providing information resulting from the microorganisms by comparing the current value with a reference value stored in advance in which a current value and at least one type of factor selected from the group consisting of the presence or absence of the biological particles, a proliferative state of the microorganisms, and the presence or absence of expression of pathogenicity of the microorganisms are defined, part of instant claim 1; (d) wherein the solid electrolyte contains an electron transfer substance, part of instant claim 1; (e) wherein the solid electrolyte is hydrogel, of instant claim 3; and (f) wherein the electron transfer substance is riboflavin, of instant claim 16.  
Metzger teaches a method for the detection of microorganisms in a sample comprising contacting said sample with a biosensor concentration module, allowing microorganisms to grow for a first period of time and detecting growth of discrete microorganisms as an indication of the presence of said microorganisms (abstract). Metzger further teaches a computer-based system configured to analyze microorganism information and the computer-based system comprises a processor, a tangible memory, and an interface (claim 1). The presence and number of the microorganism’s present is determined by the computer-based system based on a difference between a first value corresponding to a growth rate of a microorganism in response to incubating the microorganism in a test condition and a second value corresponding to a growth rate of a reference microorganism in response to incubating the reference microorganism in a reference condition (claim 1 and Fig.14).
Modified Endres and Metzger are considered analogous art to the claimed invention because they are in the same field of detection of microorganisms in a sample. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing part in modified Endres to include an algorithm for comparing the current value (i.e., a first value in Metzger) with a reference value (i.e., a second value in Metzger) to determine the presence or absence of the microorganisms as well as the number of microorganisms present (Fig.14 in Metzger), in which the current value and reference value indicate a proliferative state of the microorganisms (i.e., growth rate), as taught by Metzger. Doing so, it would provide the information on the growth rate of the microorganisms (claim 1 in Metzger) as well as the number of microorganism’s present (Fig.14 in Metzger). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Modified Endres still does not teach the following limitations: (d) wherein the solid electrolyte contains an electron transfer substance, part of instant claim 1; (e) wherein the solid electrolyte is hydrogel, of instant claim 3; and (f) wherein the electron transfer substance is riboflavin, of instant claim 16.  
Deisseroth teaches methods and compositions for preparing a biological specimen for microscopic analysis (abstract).  Deisseroth further teaches wherein a biological specimen is fixed in the presence of hydrogel subunits [para. 0046], which may be modified to add specific properties to the hydrogel. Crosslinkers (e.g. bis-acrylamide, diazirine, etc.) and initiators (e.g. azobisisobutyronitrile (AIBN), riboflavin, L-arginine, etc.) may be included to promote covalent bonding between interacting macromolecules in later polymerization steps [para. 0048]. 
Modified Endres and Deisseroth are considered analogous art to the claimed invention because both of them use gel to trap biological particles for characterizing/analyzing the biological particles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the agar gel in modified Endres with a hydrogel, as taught by Deisseroth. The simple substitution of one known element for another (i.e., hydrogel for agar gel) is likely to be obvious when predictable results are achieved (i.e., trapping/capturing biological particles) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention include crosslinkers and initiators including riboflavin to the hydrogel, as taught by Deisseroth, since the added riboflavin would promote covalent bonding between interacting macromolecules in later polymerization steps ([para. 0048] in Deisseroth). The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Note that the added riboflavin is also an electron transfer substance, as evidenced by Tan (abstract) in addition to paragraph 0091 in the specification of this instant application. 

Regarding claim 2, modified Endres teaches the measurement device according to claim 1. Endres further teaches wherein the biosensor comprises a substrate (electrode carrier component 410) with two electrodes 420 and 422 covered by a gel strip (Figs. 4a and 4b; Fig.2a shows how to deposit a gel strip on an electrode [para. 0081]; the gel strip covers the at least two electrodes touched (claim 3)). Endres further teaches wherein the electrodes can be designed as interdigital structures [para. 0113].
Endres does not explicitly teach that the biosensor is a laminated body comprising a second substrate, the at least two electrodes being disposed on the second substrate, wherein the first substrate and the second substrate are laminated such that the solid electrolyte and the at least two electrodes are in contact with each other. 
Mazlan teaches interdigitated electrodes shown in Figs. 2b, 4, and 5b as impedance and capacitance biosensors (title). Fig. 2 shows that interdigitated electrodes are fabricated on a substrate, and the measurement electrode is composed of combo-shaped electrodes, which is the same as that shown in Fig. 2 of this application.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the electrodes in Endres to the electrode structure of Mazlan (which is the same as that in this application) so that the biosensor is a laminated body comprising a first substrate with the solid electrolyte disposed on, and a second substrate with the at least two electrodes being disposed on wherein the two substrates are laminated such that the solid electrolyte and the at least two electrodes are in contact with each other. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Regarding claim 5, modified Endres teaches the measurement device according to claim 1, wherein at least one of the at least two electrodes is a comb-shaped electrode having a combteeth shape (Endres teaches wherein the electrodes can be designed as interdigital structures [para. 0113]. Alternatively, Mazlan also teaches interdigital electrodes shown in Figs. 2b, 4, and 5b. The interdigital electrode is a combo-shaped electrode having a combteeth shape).  

Regarding claim 6, modified Endres teaches the measurement device according to claim 1. The limitations “wherein the information resulting from the microorganisms is information for evaluating a risk of developing disease damage on a plant due to the microorganisms” are functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified Endres teaches the computing part, as outlined in the rejected claim 1, which is configured to provide information related to a microbiological state of substances in pharmaceutical and food industries [paras. 0001-0003 in Endres]. 
Alternatively, the claimed limitations are drawn to intended use of the measurement device of modified Endres for analyzing microorganisms related to disease damage on a plant (material worked upon), and do not provide any specific structural limitations to the device. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the sample (material worked upon) but fails to further limit the apparatus element itself (by a structure being claimed), the limitations of the claim have no patentable weight. 
  
Regarding claim 7, modified Endres teaches the measurement device according to claim 1. The limitations “wherein the biological particles are derived from at least one type of microorganisms selected from the group consisting of genus Phytophthora, genus Botrytis, genus Plasmopara, genus Sphaerotheca, genus Alternaria, genus Uromyces, genus Ustilago, genus Phakopsora, genus Burkholderia, genus Xanthomonadaceae, genus Xylella, genus Pseudomonas, genus Erwinia, genus Streptomyces, genus Candidatus Liberibacterasiaticus causing a disease damage on Citreae, and genus Candidatus Phlomobacter causing a disease damage on strawberries” further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the biological particles (material worked upon) but fails to further limit the apparatus element itself (by a structure being claimed), the limitations of the claim have no patentable weight. 

Regarding claim 8, modified Endres teaches the measurement device according to claim 6. The limitations “wherein the disease damage on the plant is at least one type selected from the group consisting of powdery mildew, a rust disease, a leaf spot, wilt, disease damage on roots and stems, disease damage on ears, rotten fruits, disease damage of seed and soilborne decay, crown wart, witch's broom, and a crinkle leaf” further limit the sample and fail to further limit the apparatus, as outlined in the rejected claim 6 above, the limitations of the claim have no patentable weight. 

Regarding claim 9, modified Endres teaches the measurement device according to claim 1. The limitations “wherein the information resulting from the microorganisms is information for evaluating a cleanliness of a medical instrument” are drawn to intended use of the measurement device of modified Endres for evaluating a cleanliness of a medical instrument by using the sample from a medical instrument (material worked upon), and do not provide any specific structural limitations to the device. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the sample (material worked upon) but fails to further limit the apparatus element itself (by a structure being claimed), the limitations of the claim have no patentable weight. 

Regarding claim 10, modified Endres teaches the measurement device according to claim 9. The limitations “wherein the medical instrument is an endoscope” are drawn to intended use of the measurement device of modified Endres for evaluating a cleanliness of an endoscope by using the sample from the endoscope (material worked upon), and do not provide any specific structural limitations to the device of modified Endres. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the sample (material worked upon) but fails to further limit the apparatus element itself (by a structure being claimed), the limitations of the claim have no patentable weight. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Endres in view of Mazlan, Metzger and Deisseroth, as applied to claim 1 above, and further in view of Park et al. (Real-time monitoring of microbial activity using hydrogel-hybridized carbon nanotube transistors, Sensors and actuators B: Chemical, 263 (2018) 486-492).

Regarding claim 4,  modified Endres teaches the measurement device according to claim 1. The limitations of claim 4 are obvious in view of Mazlan as outlined in the rejection of claims 1 and 4 above, wherein Mazlan teaches that the electrode spacing is a result effective variable. However, for purposes of compact prosecution, and because Mazlan fails to expressly teach the disclosed electrode spacing, the limitations of claim 4 are rejected below further in view of Park.  
Park teaches a carbon nanotube field-effect transistor (CNT-FET) integrated with malt extract agar (MEA) hydrogel for the real-time monitoring of microbial growth and activity (abstract). Fig.1 shows that fungal spores captured in the hydrogel and different growth phases are detected by the measured current shown in Fig.2. The CNT-FETs were fabricated in wafer-scale and each CNT channel had dimension of 10 [Symbol font/0x6D]m in length (section 2.1). As shown in Fig.1, the CNT connects two AU electrodes on either end. Therefore, the gap distance between the two electrodes is the length of the CNT, which is 10 [Symbol font/0x6D]m, falling within the claimed range.  
Modified Endres and Park are considered analogous art to the claimed invention because they are in the same field of characterizing biological particles by using gel to trap biological particles and characterizing the sample by measuring current under an applied voltage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distance between the two electrodes in modified Endres to a distance of 10 [Symbol font/0x6D]m, as taught by Park. The simple modification of the gap distance between the electrodes is likely to be obvious when predictable results are achieved (i.e., measurement of current) [MPEP § 2143(B)]. 

Response to Arguments
Applicant's arguments, see Remarks Pgs. 8-11, filed 10/12/2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered and are not persuasive.  
Applicant’s Argument #1:
Applicant argues that comments regarding Endres were provided in the restriction response filed June 14, 2022, and the previous office action contains no remarks in response to those comments.
Examiner’s Response #1:
The applicant’s arguments are noted. Examiner indeed acknowledged the election of Group I, claims 1-10, without traverse in the previous office action, and examined the amended claims filed on 06/14/2022. Since applicant elected Group 1 without traverse, Examiner did not need to respond to other comments which are not related to the restriction. 

Applicant’s Argument #2:
Regarding claims 1, 2, and 4-10, applicant amends claim 1 to recite that "the solid electrolyte contains an electron transfer substance", and add a new claim 16, which specifies the electron transfer substance as riboflavin. Endres does not specifically teach what kind of substance is included in the term "nutrient(s), thus fails to teach that the amended features. Mazlan and Metzger fail to make up for the deficiencies of Endres. As to claims 2 and 4-10, these claims are patentable at least due to their dependency on claim 1.
Examiner’s Response #2:
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection. As outlined in the new grounds of rejection of claim 1 above, Deisseroth (US20170219465A1) teaches wherein a biological specimen is fixed in the presence of hydrogel subunits [para. 0046], which may be modified to add specific properties to the hydrogel. Crosslinkers (e.g. bis-acrylamide, diazirine, etc.) and initiatiors (e.g. azobisisobutyronitrile (AIBN), riboflavin, L-arginine, etc.) may be included to promote covalent bonding between interacting macromolecules in later polymerization steps [para. 0048]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the agar gel in modified Endres with a hydrogel, as taught by Deisseroth. The simple substitution of one known element for another (i.e., hydrogel for agar gel) is likely to be obvious when predictable results are achieved (i.e., trapping/capturing biological particles) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention add riboflavin to the hydrogel, as taught by Deisseroth, since the added riboflavin would promote covalent bonding between interacting macromolecules in later polymerization steps ([para. 0048] in Deisseroth). The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Note that the added riboflavin is also an electron transfer substance, as evidenced by Tan (JACS, 2012, 134, 5954-5964) in addition to paragraph 0091 in the specification of this instant application. Therefore, all 35 U.S.C. § 103 rejections for claims 1-10 from the previous office action are maintained and modified only in response to the amendments to the claims.
Applicant’s Argument #3:
Applicant argues that the device of Endres is not configured to measure a current value flowing between the at least two electrodes by the electron transfer function of the biological particles bridging the gap between the at least two electrodes when the voltage is applied. 
Examiner’s Response #3:
The applicant’s arguments are noted, but are not persuasive. Endres teaches cyclic voltammetry [para.0114] which is configured to measure a current value flowing between the electrodes which are in contact with the biological material trapped in the gel strip bridging the gap between the electrodes [para. 0067] when the voltage is applied. Therefore, the device in Endres is configured to measure a current value flowing between the at least two electrodes, and the current can be generated by any means including by the electron transfer function of the biological particles trapped in the gel strip. 

 Applicant’s Argument #4:
Applicant argues that the basic concept and the sensing principle of the claimed embodiments are fundamentally different from that of Endres. Mazlan and Metzger fail to make up for the deficiencies of Endres. Therefore, claim 1 is patentable over the cited art for at least this reason. Claims 2 and 4-10 are patentable at least due to their dependency on claim 1.
Examiner’s Response #4:
The applicant’s arguments are noted, but are not persuasive. First, as outlined in the new grounds of rejection of claim 1 above, modified Endres teaches all the limitations of the measurement device (by a structure being claimed) including the amended features: “wherein the solid electrolyte contains an electron transfer substance”. Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the basic concept and the sensing principle) are not positively recited elements in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, a claim is only limited by positively recited elements. Applicant is encouraged to amend claims by reciting the features as positively recited elements to further limit the measurement device (by a structure being claimed). 

Applicant’s Argument #5:
Applicant argues that claims 3 and 4 are patentable at least due to their dependency on claim 1, which Applicant submits is patentable for at least the above reasons. 
Examiner’s Response #5:
The applicant’s arguments are noted, but are not persuasive as outlined in the new grounds of rejection of claim 1 and Examiner’s Response #1-#4 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.Q./Examiner, Art Unit 1795

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795